Case 1:18-cv-00192-CFC-CJB Document 121 Filed 03/08/19 Page 1 of 2 PageID #: 17580




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  PHARMACYCLICS LLC and                           )
  JANSSEN BIOTECH, INC.,                          )
                                                  )
                        Plaintiffs,               )
                                                  )
                 v.                               ) C.A. No. 18-192 (CFC)
                                                  ) CONSOLIDATED
  FRESENIUS KABI USA, LLC, et al.,                )
                                                  )
                        Defendants.               )

               JOINT STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), IT IS HEREBY

  STIPULATED BY AND BETWEEN Pharmacyclics LLC and Janssen Biotech, Inc.,

  (“Plaintiffs”), and Shilpa Medicare Limited (“Defendant”) that:

         (1)     No party admits liability;

         (2)     Each party shall bear its own costs, attorney fees, and expenses incurred in

  connection with the claims dismissed by this Order;

         (3)     Plaintiffs’ claims against Defendant are dismissed without prejudice;

         (4)     Defendant’s claims against Plaintiffs are dismissed without prejudice.
Case 1:18-cv-00192-CFC-CJB Document 121 Filed 03/08/19 Page 2 of 2 PageID #: 17581




  MORRIS, NICHOLS, ARSHT & TUNNELL LLP         SMITH, KATZENSTEIN & JENKINS LLP

  /s/ Jeremy A. Tigan                          /s/ Eve H. Ormerod
  Jack B. Blumenfeld (#1014)                   Neal C. Belgam (#2721)
  Jeremy A. Tigan (#5239)                      Eve H. Ormerod (#5369)
  1201 North Market Street                     1000 West Street, Suite 1501
  P.O. Box 1347                                Wilmington, DE 19801
  Wilmington, DE 19899                         (302) 652-8400
  (302) 658-9200                               nbelgam@skjlaw.com
  jblumenfeld@mnat.com                         eormerod@skjlaw.com
  jtigan@mnat.com
                                               Attorneys for Defendant Shilpa Medicare
  Attorneys for Plaintiffs                     Limited

  March 8, 2019


         SO ORDERED this ________ day of _____________________, 2019.


                                         _______________________________
                                         United States District Judge




                                           2
